 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStephens Institute, d/b/a Academy of Art College andCalifornia Federation of Art Teachers, Local No.OneStephens Institute, d/b/a Academy of Art College andCalifornia Federation of Art Teachers, Local No.One and Academy of Art College Faculty Senate,Party in Interest. Cases 20-CA-12367. 20-CA-12422, and 20-CA 13369March 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn March 23, 1978, Administrative Law JudgeRussell L. Stevens issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief. The General Counselfiled limited cross-exceptions and resubmitted as hisbrief to the Board his brief to the Administrative LawJudge. The Charging Party also filed limited cross-exceptions and a supporting brief. The Respondentthen filed an answering brief and made a motion re-questing the Board to hear oral argument in the in-stant case.' The General Counsel and the ChargingParty opposed this motion, and the General Counselmoved to strike the Respondent's answering brief.The Respondent subsequently filed a reply brief tothe General Counsel's motion to strike its answeringbrief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,3andThe Respondent's request for oral argument is hereby denied, becausethe record. including the briefs, adequately presents the issues and positionsof the parties.The General Counsel's motion to strike the Respondent's answering briefis hereby denied.Pursuant to Sec. 102.133(a) and (b), the General Counsel's motion tostrike Respondent's November 2, 1978, and November 28, 1978, correspon-dence to the Board is hereby denied, and that correspondence and the re-sponses thereto are hereby made a part of the record in the instant proceed-ing.The Administrative Law Judge made several minor factual misstate-ments which do not affect the validity of his conclusions. Contrary to theAdministrative Law Judge's decision, the record reveals that one of the in-structors, Mike Dattel, had a contract of employment with the Respondentprior to January 1977. The record also reveals, contrary to what is indicatedin the Decision, that both Pratchenko and Rees have worked for the Respon-dent since January 1977, Pratchenko having had two of three classes can-celed and Rees two of four classes canceled, in September 1977. The Admin-istrative Law Judge also inadvertently excluded the name of Anna Rosichfrom the list of names of employees whom Stephens demanded sign a "stan-dard teacher's contract," and included the names of Doyle and Sher, whomconclusions4of the Administrative Law Judge, tomodify his remedy,5and to adopt his recommendedOrder, as modified herein.The Respondent has vigorously contended that theconsolidated complaint in the instant case must bedismissed because there is no proof in the record thatit falls within the discretionary jurisdictional standardestablished by the Board for private schools. The onlyproof of jurisdiction, the Respondent points out, iscontained in a stipulation of facts made pursuant toan informal partial settlement between the Respon-dent and the Charging Party. In this stipulation, theRespondent admitted facts which would permit theBoard to find that the Respondent fell within theBoard's statutory and discretionary jurisdictionalamounts. The Respondent argues that the Board isnot entitled to rely upon this stipulation in order tofind jurisdiction. The efficacy of that stipulation, theRespondent contends, was vitiated when the Re-gional Director withdrew approval of a separate in-the record shows were not requested to sign such contracts. The Administra-tive Law Judge also stated in the decision that Sher and Wojak were the onlyinstructors in the printmaking department at the time of the hearing. How-ever, the record discloses that Sher was not employed by the Respondentafter September 1977 and that one Jim Reed was teaching in that depart-ment. The decision also states that Haight testified that no striker listed onthe revised schedule was given classes for the fall 1977 term. However, ourreview of the record shows that Haight did not so testify. We also correct theAdministrative Law Judge's mistaken finding that the eight classes which theRespondent conducted during the fall 1977 term with less than minimumenrollments were conducted by nonstriking instructors; the record showsthat only four of these classes were taught by nonstriking faculty members.We further note that the Respondent did not offer any evidence demonstrat-ing that Wojak was offered classes but failed to report for them.The Respondent contends that Doyle and Pratchenko were supervisorsand that, accordingly, it has no duty to reinstate them. The AdministrativeLaw Judge found that Doyle, a cochairman of the fine arts department, hadbeen demoted to the level of a rank-and-file instructor at the time of histermination, and hence his status prior to that time was immaterial. TheAdministrative Law Judge also determined that Pratchenko, the other co-chairman of the fine arts department, was not treated as, nor given theresponsibility of, more than a rank-and-file instructor after mid-November1976. Our review of the record persuades us that Doyle and Pratchenko atno time material to this proceeding had any supervisory authority regardlessof any title by which the Respondent styled them. Accordingly, we find thatneither man was a supervisor during the time pertinent to this proceeding.The Administrative Law Judge inadvertently failed to include Rees onthe list of persons denied employment in Conclusion of Law 6(c) of hisDecision.The Administrative Law Judge found that the Respondent dischargedthe unfair labor practice strikers by a letter dated January 28, 1977, whichadvised the strikers that those who did not return to work on January 31would be "permanently replaced." We find merit in the cross-exception ofthe General Counsel, however, which contends that Respondent's letter ofJanuary 24, 1977, to the faculty constituted the discharge of the strikers. Thisletter stated that all instructors would be required to notify the Respondentby January 26 of their intention to teach "or their resignations would beregretfully accepted." Accordingly, we find the date of the unfair labor prac-tice strikers' discharge to be January 24, 1977.The Administrative Law Judge having found that the unfair labor practicestrikers made an unconditional offer to return to work on February 16, 1977,ordered backpay, with interest, to commence on February 17, 1977. Consis-tent with our recent decision in Abilities and Goodwill, 241 NLRB 27 (1979),we hereby modify the remedy of the Administrative Law Judge to accordbackpay to the unfair labor practice strikers from the date of their dis-charges, which we find to be January 24, 1977. Member Penello, in accordwith his dissenting opinion in that case, would not modify the Administra-tive Law Judge's remedy.241 NLRB No. 71454 ACADEMY OF ART COLLEGEformal settlement agreement that had been executedbetween it and the Board.We find the Respondent's arguments on this issuewholly unpersuasive. As noted, the record demon-strates that the Respondent entered into two informalpartial settlement agreements, one with the ChargingParty, another with the Regional Director. The infor-mal partial settlement agreement between the Re-spondent and the Regional Director settled certainallegations contained in the consolidated complaintin Cases 20-CA-12367 and 20-CA-12422, and thecomplaint was amended accordingly at the hearing.This settlement was contingent upon the Respon-dent's continued compliance with the terms of thatagreement.The Respondent also entered into an informal par-tial settlement agreement with the Charging Party inwhich the Respondent agreed, inter alia, to reinstatecertain named individuals and the Charging Partyagreed, inter alia, to request that the General Counselwithdraw certain paragraphs of the consolidatedcomplaint. Pursuant to this agreement, these partiesalso entered into a stipulation of facts in which theRespondent admitted facts which brought it withinthe statutory and discretionary jurisdictional amountrequirements of the Board. By the express terms ofthe agreement, this stipulation was to be "receivedinto evidence in the unfair labor practice proceedingin Cases 20-CA-12367 and 20-CA-12422," and thefacts admitted therein were to be "deemed true forthe purposes of that proceeding." The Charging Partyand the Respondent also agreed to enter into a Stipu-lation for Certification Upon Consent Election inwhich the Respondent also made factual admissionsbringing it within the Board's statutory and discre-tionary jurisdictional amount requirements; pursuantto the terms of the agreement, this stipulation wasalso entered into the record in the instant unfair laborpractice proceeding.The Respondent now contends that it was "mani-festly unjust for the Administrative Law Judge tohold Respondent to the stipulation concerning juris-diction which Respondent entered into only in theinterest of settlement ... and from which the Boardhas withdrawn." We perceive no unjust result thatwould arise in affirming the Administrative LawJudge's finding as to jurisdiction, which was basedupon the Respondent's stipulations. These stipula-tions, once entered into evidence, constituted a judi-cial admission on the Respondent's part as to thefacts contained therein. Such an admission has theeffect of a confessory pleading, and its principal char-acteristic is that it is conclusive upon the party mak-ing it. E.g., The Kroger Co., Houston Division, 211NLRB 363, 364 (1974); see, generally, 9 Wigmore, ATreatise on Evidence in Trials at Common Law,§§2588, 2590 (3d ed. 1940). The Respondent madethese stipulations in contemplation of the hearing andexpressly provided for them to be entered into andmade a part of the record in the instant proceeding.At no time during the proceeding did the Respondentor any of the other parties to the instant case seek towithdraw therefrom or introduce evidence contrarythereto. To accept the Respondent's contentions onthis matter would permit the Respondent to commitunfair labor practices post the hearing and in breachof the settlement agreement between it and the Re-gion be thereby relieved of admissions it had made onthe record in the hearing by the Regional Director'sissuance of a complaint based on the Respondent'sunlawful conduct. Such a result would be whollyanomalous, and it has no basis in law or logic. Theonly case cited by the Respondent in support of itsposition, Bogart v. United States, 169 F.2d 210 (10thCir. 1948), is not inconsistent with our holding in thatat no time during the hearing herein did any of theparties seek to withdraw from the stipulations madein the stipulation of facts and the Stipulation for Cer-tification Upon Consent Election. We thus find thatthe Respondent is bound by its stipulations and thatthe Administrative Law Judge properly found thatthe Respondent falls within the Board's jurisdiction.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent, Ste-phens Institute, d/b/a Academy of Art College, SanFrancisco, California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute "January 24" for "January 28" inparagraph I(c)(2) and for "February 17" in para-graph 2(c).2. Substitute the attached notice for that of theAdministrative Law Judge.6I The attached notice adds the name of Joseph Rees to those employeesnamed in the last paragraph of the Administrative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerceour employees in the exercise of rights guaran-teed to them by Section 7 of the National Labor455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, in violation of Section 8(a)(l) ofsaid Act, by: interrogating our employees con-cerning their protected activities; threatening ouremployees with termination if they refuse to signindividual employment contracts; threateningour employees with physical injury if they en-gage in future protected activity; threatening tolock out employees who support the CaliforniaFederation of Art Teachers, Local No. One(Union); offering to employees more work at ahigher salary if they will abandon their protectedactivity; soliciting employees to engage in sur-veillance of union meetings; or threatening toclose our school rather than deal with the Union.WE WILL NOT dominate, assist, contribute tothe support of, or interfere with the Academy ofArt College Faculty Senate (Faculty Senate), orgive effect to the commitment made and distrib-uted by us to our students and employees onJune 8, 1977.WE WILL NOT recognize the Faculty Senate, orany successor thereto, as the representative ofour employees concerning wages, rates of pay,hours of employment, and other terms and con-ditions of employment.WE WILL NOT vary or abandon any wage,hour, seniority, or other substantive benefit es-tablished for our employees because of the afore-said agreement, or prejudice the assertion by ouremployees of any right they have derived as aresult of said agreement.WE WILL NOT discharge our employees be-cause of their union or other protected activities.WE WILL NOT discharge our employees be-cause of their participation in unfair labor prac-tice strikes against us or fail to reinstate themafter they have made unconditional offers to re-turn to work.WE WILL NOT deny employment to our em-ployees because they have engaged in union orother protected activity.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, to form,join, or assist labor organizations, to bargain col-lectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities.WE WILL withdraw and withhold recognitionfrom, and completely disestablish, the FacultySenate, or any successor thereto, as the repre-sentative of our employees for the purpose ofcollective bargaining, including the settlement ofgrievances.WE WILL offer Joseph Doyle, Joseph Rees,and Paul Pratchenko immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and make them whole fortheir loss of earnings, with interest.WE WILL offer to each and all of the followingnamed strikers immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, with-out prejudice to their seniority and other rightsand privileges, dismissing, if necessary, replace-ment employees, and make said strikers wholefor any loss of earnings suffered by reason of ourdiscrimination against them, with backpay tocommence on January 24, 1977, with interestthereon: Leslie Becker, Karl Cohen, WilliamCutchins, Dennis Gray, Tom Keller, Anna Ro-sich, Elizabeth Sher, Mort Kohn, Jan Oswald,Ernest Posey, Julie Roman, Dave Sanchez, Lou-ise Stanley, Jack Stone, Marion Swetschinski,Dick Warton, Tom Wojak, Beverly Wolfe,Joseph Doyle, Joseph Rees, Paul Pratchenko,and Kenneth Light.WE WILL offer to each and all of the followingnamed employees, effective from on or aboutSeptember 1, 1977, teaching positions to whichsaid employees ordinarily would have been as-signed but for our discrimination against them,dismissing, if necessary, replacement employees,and make said named employees whole for anyloss of earnings suffered by reason of our dis-crimination against them, with interest thereon:Joseph Doyle, Elizabeth Sher, Dave Sanchez,Mort Kohn, Kenneth Light, Ernest Posey, JulieRoman, Paul Pratchenko, Louise Stanley, JackStone, Tom Wojak, Marion Swetschinski, KarlCohen, William Cutchins, and Joseph Rees.STEPHENS INSTITUTE, D/B/A ACADEMY OFART COLLEGEDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard in San Francisco, California, on August4, 5, 8, 9, and 12, 1977,' and January 10 and 11, 1978.The charge in Case 20-CA-12367 was filed on January17 by California Federation of Art Teachers, Local No.One (herein called Union). The initial charge in Case 20-CA- 12422 was filed by the Union on February 1, and a firstamended charge was filed in the case by the Union onMarch 28. By order dated April 29, the Regional DirectorI All dates hereinafter are in 1977, unless stated to be otherwise.456 ACADEMY OF ART COLLEGEfor Region 20 of the National Labor Relations Board con-solidated the aforesaid two cases and issued a consolidatedcomplaint and notice of hearing. The consolidated com-plaint alleges that Stephens Institute, d/b/a Academy ofArt College (herein called Respondent), violated Section8(a)(l), (3), and (5) of the National Labor Relations Act, asamended (herein called Act). Said consolidated cases wereheard by me on various days in August 1977, as outlinedabove. At the hearing, paragraphs VI and XII of the con-solidated complaint, containing allegations of violations ofSection 8(a)(5) of the Act, were deleted, and paragraph IXthereof was amended to delete the names of certain allegeddiscriminatees on the basis of a settlement agreementsigned by the parties and approved by the Regional Direc-tor. Other allegations of the consolidated complaint werelitigated.On October 20, the aforesaid Regional Director withdrewapproval of the settlement agreement and on October 21moved to reopen the record to amend the complaint and toconsolidate Cases 20-CA-12367, 20-CA-12422, and 20-CA-13369. Said motion was granted by me on November11. The complaint in Case 20-CA-13369, based on acharge filed by the Union on September 8, alleges that Re-spondent violated Section 8(a)(1), (2), and (3) of the Act.Those allegations were heard in January 1978, as describedabove.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of Gen-eral Counsel, Respondent, and the Charging Party.Upon the entire record,3and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Californiacorporation with its principal place of business located inSan Francisco, California, has been engaged in the businessof operating a private college for profit. Between February1, 1976, and January 31, 1977, Respondent, in the courseand conduct of its operations, derived gross revenues val-ued in excess of $1 million and purchased goods, materials,and supplies valued in excess of $5,000 directly from suppli-ers located outside the State of California.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVED1. The Union is, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.2 As amended at the hearing to correct a minor error.I General Counsel's motions to correct the transcript and to amend thecomplaint, made in his post-trial brief, have been carefully considered andhereby are granted.2. One of the issues herein is whether the Academy ofArt College Faculty Senate (Faculty Senate) is a labor or-ganization within the meaning of Section 2(5) of the Act. Itis found that the Faculty Senate is such a labor organiza-tion, as discussed infra.III. THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent is a corporation, the principal stockholderand president of which is Richard A. Stephens (Stephens).Since 1929, Respondent has owned and operated an artcollege in San Francisco, presently housed in two buildings.One building is on Sutter Street, with facilities for depart-ments of fine arts (painting and drawing), printmaking.sculpture, and photography. The Powell Street buildinghouses administrative offices and departments of illustra-tion, advertising, and design. The school is accreditedthrough the University of San Francisco and the NationalAssociation of Trade and Technical Schools, and is ap-proved by the State of California, Bureau of ReadjustmentEducation.In the fall of 1976, the school had approximately 1,100students, about 400 or 450 of whom were enrolled full time.Some students are excused from paying tuition through awork-study program requiring that they devote some hoursof work to the school.Stephens is the principal administrative officer of theschool. He is partially retired but spends most of his time atthe school, where he is involved primarily at the policy lev-el. He makes all basic decisions, including the hiring andfiring of instructors,4but he relies upon others of his stafffor assistance and advice. Stephens' principal assistant isDonald A. Haight (Haight), whose title is vice presidentand registrar. Haight is very active in administration of theschool and supervises most of the day-to-day work activi-ties. Stephens also is assisted by Jan Schroeder (Schroeder),and by Michael Ryan (Ryan), who is the school's account-ant. Haight, Schroeder, and Ryan do not have authority tohire or fire, but they do have authority to appraise instruc-tors' performances and to discipline instructors.' Schroederand Ryan are outside the chain of command, which runsfrom Stephens to Haight to department chairmen or di-rectly to instructors.The school employs approximately 58 instructors6whoteach in the various departments described infra. Most, orpossibly all, departments have chairmen, although the de-partmental administrative arrangement never has beenclear cut and firmly established.7Duties and responsibilitiesof chairmen vary among departments, as size and complex-' Sometimes Stephens interviews, and hires and fires, instructors withoutcoordinating the actions with departmental chairmen. On other occasions hecoordinates with chairmen or relies upon their assistance and recommenda-tions.It is found that Stephens, Haight, Schroeder, and Ryan are supervisorswithin the meaning of the Act.6 Sometimes referred to as teachers.7Respondent has no administrative organization chart. Resp. Exh. 18,prepared in 1972 for purposes not related to administration. is helpful inunderstanding the school but is not accurate or reliable in resolving any issueherein. Respondent has no position descriptions for any of its employees,instructors, or departmental chairmen, nor has it ever had such descriptions.457 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDity of departments vary, but generally, chairmen provide anadministrative link between Stephens and instructors. Thetitle of "chairman" or "cochairman" of a department doesnot necessarily define duties of those individuals as beingsupervisory within the meaning of the Act. All chairmenare not paid the same amounts. It is not entirely certainfrom the record that Stephens uses a "chairman" system inall departments, but clearly Stephens and Haight cannoteffectively administer the entire school alone, and must rely,to some extent, upon intermediaries between them andrank-and-file instructors.The chairmen involved in this dispute are Joseph Doyle(cochairman, fine arts department); Paul Pratchenko (co-chairman, fine arts department); Richard Warton (photog-raphy department); Thomas Keller (advertising depart-ment); Elizabeth Sher (printmaking department): JosephRees (sculpture department): and Barbara Bradley (illus-tration department).The dispute herein has its genesis in a petition' allegedly'°drafted by a group of students. The petition lists six im-provements that are sought, including one that covers con-tracts, better wages, insurance plans and paid independentstudy, all for faculty members. The petition is not dated,but testimony shows it was circulated, and Respondentlearned of its existence, about mid-November 1976. On De-cember 6, 1976, Stephens invited Doyle into his office andasked him about the petition. They discussed it, and Ste-phens asked that Doyle call a meeting to be attended byStephens, Doyle, and Pratchenko to pursue the subject. Ste-phens agreed to Doyle's request that Warton also attend.The meeting Stephens requested was held on December 8,1976, initially attended by Stephens, Haight, Doyle, andPratchenko and, later, by Schroeder. The group discussedthe petition, with some argument about whether or notDoyle and Pratchenko were behind the petition." Stephensasked for a meeting to be attended by administration per-sonnel, faculty, and students. Such a meeting was held De-cember 15, 1976. Stephens, Haight, and Ryan attended, asdid 10 to 15 faculty members and approximately 100 stu-dents. Stephens, Doyle, Pratchenko, Warton, and othersspoke, and Doyle suggested establishment of a faculty sen-ate. David Sokol (Sokol), an attorney representing the stu-dents, appeared and spoke briefly. Matters were discussedthat involved both faculty and students, and at the close ofthe meeting student officials were elected to begin organiz-ing a student government. After the meeting, about 8 or 10of the instructors met at a restaurant and discussed the ne-cessity for the faculty to organize. During their discussionHaight, Haight's wife, and Ryan sat at a table about 20 or25 feet away."I All named chairmen hereinafter are referred to by their last names.I G.C. Exh. 9.' Respondent believes that Doyle, who in the past for a time had beendropped by Respondent as an instructor because of what Respondentthought was agitation of students against the schools's administration, wasinstrumental in drafting and circulating the petition. Whether or not that is afact is immaterial to issues involved herein." Doyle testified that Stephens stated during the meeting that Doyle andPratchenko "will never teach again." The statement attributed to Stephenswas not denied by Stephens or Haight, and is credited for purposes of ana-lyzing animus.12 Possibly Haight and Ryan overheard part of the instructors' conversa-tion. Based upon testimony, they were within earshot of reasonably loudOn December 21, 1976, Haight called Doyle on the tele-phone and asked him to come to Stephens' office on De-cember 22, 1976. Doyle did as asked, and met with Ste-phens, Haight, and Ryan, in Stephens' office. The meetingbecame an argument about Doyle's class assignments, withStephens advising Doyle that the remainder of his classeswere being reduced, and with Doyle contending the reduc-tion was retaliation for Doyle's support of students and thefaculty. On December 24, 1976, Haight advised Doyle bytelephone that Doyle was not going to be allowed to teachin the spring term.'3Doyle later was terminated, by letterdated December 27, 1976.Pursuant to discussion among instructors after the groupmeeting of December 15, 1976, an organization meetingwas held at Rees' private studio on January 4, with ap-proximately 10 instructors attending. A second meeting washeld at Rees' studio the following day, January 5 attendedby approximately 20-24 instructors. At the two meetings,the group drafted a charter for California Federation of ArtTeachers Local No. One (sometimes referred to as CFATor the Union).4The charter was signed on January 5 by 13instructors. Ernest Posey (Posey), an instructor, was electedbusiness representative, Anna Rosich (Rosich), an instruc-tor in graphic design, was elected secretary, and Doyle waselected treasurer. It was decided that Posey, Sher, and Reeswould be the negotiation committee.Pursuant to decisions made at the meetings of January 4and 5, the Union asked for, and held, a meeting with Ste-phens in his office on January 13. Present were Stephens,Haight. Ryan, Respondent's attorneys McDonald and Kel-ly, Posey, Sher, Rees, and Sokol. McDonald, Kelly, andSokol were asked to leave during the meeting. The Uniondid not claim majority representation, since it was not sureit had it, although it believed it represented approximatelyhalf the instructors. Following a discussion, it was agreedthat the Union would draft a proposed contract for submis-sion at a later meeting, scheduled for January 17. A pro-posal" was drafted as agreed, and the same group (withoutthe attorneys) met on January 17. Stephens received theproposal but said he could not give his answer until hisattorney reviewed it. It was agreed that the group wouldmeet on January 21 to discuss the proposal.On January 18, Rees met with Stephens, Haight, andRyan in Stephens' office, in accordance with past practice,to discuss Rees' schedule for the following spring term. Af-ter the schedule was decided upon, Stephens handed Reesan individual work contract prepared by Respondent," andconversation. In any event, it is found that by this time Respondent was wellaware that Doyle, Pratchenko, and Warton, among other teachers, were inactive support of the principles set forth in the students' petition.13 As discussed elsewhere, Doyle was on salary, which was paid whether ornot he taught during a particular term of school. Although it is clear thatDoyle had no teaching assignment for the spring 1977 term after this tele-phone conversation, it did not necessarily follow therefrom that he was dis-charged.'G.C. Exh. 13.I G.C. Exh. 15.it The contract form was the same as the one presented to Rosich, dis-cussed infru, which is G.C. Exh. 17.458 A(CADEMY OF ART COLLEGERees refused to sign it. Ilaight then handed Rees a resigna-tion slip.' and Rees refused to sign it.Rosich went to Stephens' office on January 18 to discussher spring schedule with Stephens and Haight. After theschedule was discussed, a contract form'8 was completed.and Rosich signed it. Carl Cohen (Cohen), an instructor infilmmaking discussed his spring schedule with Stephens andHaight on January 18 and signed a contract9completedand handed to him by Stephens. Pratchenko met with Ste-phens and Haight on January 19 and was handed a workcontract form similar to the one signed by Rosich and ('o-hen. Pratchenko did not sign the contract but told Stephenshe would take it to a union meeting that evening and wouldtalk with him about it the following day.A union meeting was held in Rees' studio during theevening of January 19, principally to discuss the fact thatsome instructors had been called to Stephens' office individ-ually and had been given contract forms prepared by Re-spondent to sign. Approximately 20 or 25 instructors at-tended the meeting. including Doyle. Pratchenko, Rees,Rosich, Cohen. and Keller. After discussing the actionstaken by Stephens and Haight. the group took a strike voteand decided to strike the following day. A strike, and pick-eting. commenced on January 20. On the day of the strike,Pratchenko called Haight and told him he could not signthe contract received from Stephens. A conversation en-sued, which is discussed infa.On January 21, the union negotiating committee metwith Stephens. Haight, and Ryan to discuss the Union'sproposed contract, handed to Stephens on January 17. Themeeting was a lengthy one, during the course of which eachprovision was discussed. Stephens and Haight made severalsuggested changes, and Posey made notes of those sug-gested changes. Events that transpired at this meeting are incontroversy, as discussed infr.On January 23, the negotiating committee drafted a let-ter20to Stephens. which was delivered to him by Pose onJanuary 24. The letter covered the Union's reply to varioussuggestions made by Stephens and Haight during the meet-ing of January 21. An argument ensued between Posey andStephens, and the latter told Posey to leave, as discussedinfla.The Union held a meeting the evening of January 24.during the course of which an instructor named John Mor-gan appeared as an emissary of Stephens. Morgan handedthe group a box of letters and documents" for delivery tounion members. The documents, with covering letters. arelabeled "Commitment" by Respondent to the faculty, butthe "Commitment" has several attributes of a labor agree-ment, although it is not a contract prepared for signatures.The letters and documents were distributed to those presentat the meeting.The next school term began January 31, and some of' thestrikers had been replaced by that time. By February 4, all1t Rees testified, and neither Stephens nor laighl denied, that Stephensand Hlaight told him he must sign the resignation in order to receive his payfrom January 18. Rees has attempted without success, to collect his pay forthe 18 days he worked in January'm G.(' Exh. 17.9(G.('. Exh. 182G C Exh. 16.21 G.C Exh. 14the strikers had been replaced. A meeting was held in Ste-phens' office on February 4, attended by Stephens, Haight,Ryan. and some of the nonstriking faculty. The purpose ofthe meeting was to discuss the possibility of the strikers'return to work, but no agreement was reached.In his "Commitment" sent to instructors on January 24(G.C. Exh. 14). Stephens referred to the Faculty Senate inthe following terms:Section 8 Faculty Senate and Representation:The Faculty Senate shall be comprised of all thosefaculty members wishing to voluntarily participate.The Faculty Senate Representatives shall be com-prised of all Department Directors plus 3 elected rep-resentatives at large who serve on a term by term basis.The Responsibilities of the Faculty Senate: TheFaculty Senate through its representatives shall meetand confer with the Administrators to discuss and ne-gotiate various topics, problems and grievances. Exam-ple: see "Termination"--no faculty member shall beterminated without consultation with the Faculty Sen-ate Representatives.The Faculty Senate will meet a minimum of twomeetings per semester; further meetings at the discres-sion [sic of the membership. The Faculty Senate Rep-resentatives will meet a minimum of once each 30 daysat their discression [sic].Scheduling and Curriculum The Administration willmeet and confer with the Faculty Senate Representa-tives on all matters of scheduling and curriculum.The Faculty Senate described above was not activated for-mally, but from approximately January 24 until February1i. during the strike. certain of the nonstriking instructorsmet on a somewhat regular basis with Stephens in the lat-ter's office. On a date not definitely established at trial, itwas determined by Stephens and the nonstriking facultythat the Faculty Senate membership would be changed andthat, rather than being a group comprising all the faculty.with elected representatives, it would consist of departmentdirectors (five in number) and five members to be electedfrom among the faculty. Following notice by letter datedFebruary 15. a social-type meeting of the faculty was heldon February 18, at which were discussed the organizationof the Faculty Senate, election of representatives, and a fewother matters of mutual concern which involved the Senate.Thereafter, the interim representatives, being the then fivedepartment directors and five full-time instructors whowere, in effect, self-appointed by reason of volunteer ser-vice, met with Stephens and other administrators in formalmeetings. Such meetings were held on a regular basis, withminutes kept at each meeting. The content of the meetingsis discussed in/ra. Representatives to serve on the Senatewere elected by faculty members, and at a meeting held onApril 29. Casey FitzSimons (FitzSimons) was voted chair-man. which position she has held to the present time. OnMa, 23. Stephens addressed an open letter to all students,which discussed several matters of concern to them andwhich included the fllowing statement:9. Faculty Senate For the first time the Academyftcults has elected representatives meeting on a regu-lar basis with the administration to resolve collective459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerns and establishing equitable policies for stu-dents and teachers. The five elected representatives onthe Faculty Senate are: John Morgan, Casey FitzSim-ons (President), Ron Young, Donald Archer and BillSanchez.Because the original concept of the Faculty Senate hadchanged, FitzSimons drafted a new "Commitment" to re-flect actual policies of Respondent. She used the originalCommitment as a starting point and also referred to otherdocuments in preparing the new Commitment, which isdated June 8. 1977. FitzSimons discussed her draft of thenew document with Stephens, Haight, and all except one ofthe Faculty Senate at a meeting in Stephens' office. Thegroup went through the document item by item, with fulldiscussions thereon." The new Commitment was ap-proved,23and thereafter the Faculty Senate met on a regu-lar basis. The Senate continues to the present time to meetand act pursuant to the Commitment.Pursuant to union vote, the Union's attorney sent a letterto Respondent dated February 16, offering unconditionallyfor the strikers to return to work. By reply letter dated Feb-ruary 17, Respondent's attorney asked for a list of strikers,contended that the strike was an economic one and thatsome strikers had been permanently replaced, denied thecommission of any unfair labor practices, and denied Na-tional Labor Relations Board jurisdiction. The Union's at-torney replied by letter dated February 23, listing the strik-ers and asking for reinstatement of Doyle, who, it wascontended, had been unlawfully discharged. By letter datedMarch 7, Respondent's attorney declined to reinstate Doyleor to employ any striker.The fall term commenced on September 6, and certaininstructors involved in this controversy, discussed infra, ei-ther were offered no classes to teach or were offered a re-duced number of classes.IssuesThis controversy concerns several issues involved in8(a)(1) allegations, but the principal issues are: (a) whetheror not the Faculty Senate is a labor organization as thatterm is defined in the Act; (b) if the Faculty Senate is foundto be a labor organization, whether or not it was dominatedand assisted by Respondent; (c) whether the strike con-ducted by instructors in January and February was an un-fair labor practice or an economic strike; (d) whether or notDoyle, Rees, Pratchenko, Keller, Sher, and Warton weresupervisors; (e) whether or not striking employees unlaw-fully were refused reinstatement; and (f) whether or notcertain employees were denied employment because oftheir protected activities.Chronology of EventsA. Interrogation by StephensParagraph V(lla) of the original consolidated complaintalleges that on or about January 18 Stephens interrogated"2 Prior to the meeting. she had "gone over" the document with Haighi.:" The Faculty Senate has no constitution or bylaws. Its only basic docu-ment is the Commitment.an employee about his and other employees' protected ac-tivities.Cohen testified that when he discussed Respondent's pro-posed contract with Stephens on January 18 they had aconversation which included the following:He then showed me a standard teaching contract andasked me to-he filled it out, and asked me to sign it.During the course of filling it out, at that time he askedme if I was aware that there was a union being formedand there was trouble or whatever, and I said, "Yes."And he asked if I had attended any union meetingsand I again said, "Yes."Neither Stephens nor Haight denied the alleged state-ment.Cohen is credited. This allegation is proved.24B. Interrogation by HaightParagraph VII(b) of the original consolidated complaintalleges that on or about January 19 Haight interrogated anemployee about his protected activities.Pratchenko testified that when he was discussing Respon-dent's contract form presented to him with a request forsignature on January 19 he was interrogated by Stephens:Mr. Stephens said that, "if we wrote in the contract aclause that said, 'would you cross a picket line,' whatwould you say? How would you respond?" I said,"Well, you're asking me if I'll cross a picket line ornot." He said, "Yes, I'm asking you if you will cross apicket line." I said I really couldn't tell until I take thiscontract to the union meeting and discuss that.Stephens did not deny the alleged statement. Haight waspresent at the conversation and did not deny that the state-ment was made. The fact that the statement is attributed byPratchenko to Stephens, rather than to Haight, as alleged inthe complaint, is immaterial.Pratchenko is credited. This allegation is proved.C. Threats by HaightParagraph Vll(c) of the original consolidated complaintalleges that on several occasions, on or about January 18and 19. Stephens and Haight threatened employees withtermination if they refused to sign individual employmentcontracts.Rees testified relative to his conversation with Stephensand Haight on January 18, when he was asked to sign thecontract prepared by Respondent:"Well, I can't sign this." I said, "We're working on acontract and this, you know, this just doesn't work."At that point, Mr. Stephens got up and grabbed hispipe and walked behind his desk and responded to me,saying, "The contract you're working on would cause4' Keller credibly testified that just prior to January 20 he talked withStephens on the telephone and Stephens asked him if he was participating inthe group of teachers who were trying to organize. Stephens did not denythat testimony. The interrogation is not alleged as a separate violation of theAct, but the matter was fully litigated and is found to constitute an 8(aXl)violation.460 ACADEMY OF ART COLLEGEme to go broke, and I would just as soon put a lock onthe door than accept the union contract."" And thenext thing was that Mr. Haight told me that if I didn'tsign the contract, that I would be out. And I explainedto him that there's no way I could.Cohen testified relative to his conversation with Stephensand Haight on January 18, when he signed the contractprepared by Respondent:At the meeting, there was-from the solemn tone andthe way he said, you know, "If you want to continueteaching here, sign."-l mean it was basically: I had achoice, of either signing or resigning my job. I meanthat was implied, it wasn't spoken in so many wordsthat you have to sign this or else. I mean it was quiteclear, though.Pratchenko testified relative to his conversation with Ste-phens and Haight on January 19, when he was asked tosign the contract prepared by Respondent: "Mr. Stephensgave me the contract, said that it was subject to alteration,but that either I would sign it or lose my job."Stephens testified that no employee was told that it wasnecessary to sign a contract in order to work: that Rees didnot make it clear that the instructors were negotiating acontract for the group; and that he thought the instructorswanted a contract, not a particular contract. This testimonyis contrary to the facts of the case, is not believable, and isnot credited.Rees, Cohen, and Pratchenko are credited. This allega-tion is supported by the record.The record shows that no instructors had contracts ofemployment at any time prior to January 1977. It is clearlyestablished that but for protected activities of some of theinstructors, contracts would not have been offered to in-structors by Stephens in January. Stephens' offer of con-tracts was made after he met with the Union's negotiatingcommittee on January 14 and after he received the Union'swritten proposal on January 17. The contracts Stephens of-fered were different from the Union's proposal, and theUnion had not agreed thereto. Stephens offered the con-tracts to individuals, not to the Union's negotiating com-mittee. It is clear, therefore, that Stephens' threats consti-tuted attempts on his part to fracture the Union's solidarity,deal individually with union members, and interfere withthe union activities of the instructors, in violation of Section8(a)(1) of the Act.Rees and Pratchenko are alleged to be supervisors withinthe meaning of the Act. However, as discussed infra, thatargument is without merit.D. Threat by StephensParagraph VII(d) of the original consolidated complaintalleges that on or about January 24 Stephens threatened anemployee with physical harm if that employee engaged inprotected activity in the future.Posey testified that on January 24, when he delivered toStephens the letter of the negotiating committee replying to25 This statement constitutes a separate violation of Sec. 8(aX I) of the Act.The violation was not alleged in the complaint, but it was fully litigated atthe hearing.Stephens' proposed changes in contractual provisions, Ste-phens became angry and threatening:Mr. Stephens got very angry at me and he threw theletter that I had delivered on the table in front of meand said, "We'll fight you all the way, even if we haveto close half of the school and start the semester withthose people who are loyal to us." Then he rose fromhis desk and shook his finger at me and said, "If I eversee you around here again I'll knock your f-- headoff."Haight testified that during the meeting of January 24 he,Stephens. and Posey discussed the differences between whatHaight alleged was agreed to in the meeting of January 21and the letter Posey' brought back from the committee.Haight said an argument ensued and:A. Mr. Stephens reacted similarly to the way Ireacted and responded in a distressful way to Mr.Posey.Q. Well, what did he say?A. He said he'd knock Mr. Posey's f--- head off ifhe ever came back.Q. Is that all he said?A. And to get out of the building and not comeback.Q. And did that terminate the meeting?A. That certainly terminated the meeting, yes.Q. And Mr. Posey left, is that right?A. Yes, he did, in a rush.Posey is credited. The only reason for Stephens' threat.acknowledged by Haight.,' was Posey's past, present, andfuture activity related to the Union. This allegation isproved.E. Threat by StephensParagraph VII(e) of the original consolidated complaintalleges that on or about January 24 Stephens threatened tolock out employees who supported the Union.Posey testified as quoted in section D, supra.Neither Stephens nor Haight denied Posey's testimony.Posey is credited.A lockout under the circumstances would have been so-ley for the purpose of stopping or interfering with unionorganization, which would have been a violation of the Act.Hence, a threat of lockout, as here, was a violation of Sec-tion 8(a)(1) of the Act.F. Stephens' Unlawful OfferParagraph Vll(f) of the original consolidated complaintalleges that, on or about January 27, Stephens offered anemployee more work at a higher salary if that employeewould abandon his protected activity.Warton testified that he was picketing on the night ofFebruary 2 when he was approached by Stephens:..."Dick, what are you doing out here, you don'tStephens was not questioned on this subject.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelong out here, you belong inside." And we had quitea discussion out in front of the building.Q. Okay. What was that discussion, Mr. Warton?A. Well, it was mainly that he would like to havehad me come back inside, and he said, "I'll give youanything you want. You don't belong out here with therest of them. You-some of the-most of these guysyou're out here with wouldn't have a job if I didn't givethem one." He said, "We'll take we'll give Prat-chenko a class and Doyle's no, not Doyle, butRees, we'll give him the neon job, the neon sculptureclass, and Anna Rosich, she's good, but the rest ofthem-." And I said, "Dick, you're dealing with-I'mdealing collectively in a union, I'm not dealing individ-ually." And he said, "Well, if you think that I'm goingto deal with the union, you're crazy."" And I said,"Well, that's what I'm doing out here." And he said,"What do you want, how much do you want?" And Isaid, "It's not the money, it's the integrity." And thenthat's what ended the conversation, and he went backinside.Stephens did not deny Warton's testimony. Warton was avery sincere, calm, and impressive witness, and he is cred-ited. The statements by Stephens clearly were designed tocoerce and interfere with Warton's protected activity; theywere implied and express promises of benefits if Wartonabandoned that activity. This allegation is proved.28G. Stephens' Solicitation of SurveillanceParagraph VII of the complaint in Case 20 CA 13369alleges that on or about September 7 Stephens unlawfullysolicited an employee to engage in surveillance of a unionmeeting.Beverly Wolfe (Wolfe), a ceramics instructor, testifiedthat she talked with Stephens at the time her first classstarted, on September 7:A. He mentioned the fact that we, meaning theunion, was having a meeting the next night and that,you know, we would have to see what was going to bethe result of that meeting.Q. You made reference to the union meeting thatnight.What did he say on that subject?A. Just that if, if it wasn't at all compromising tomyself, if I could let him know what transpired or whatthe result of the meeting was.Stephens testified:Q. Did you engage in surveillance of the union?A. Not directly and not purposefully and never fol-lowed up on it.The conversation that Ms. Wolfe relates is, in es-sence, true the way she says it, but I didn't search herout and I really had no interest in it.Q. Did she ever report to you on the union activity?A. No.27 F. I. This statement of refusal to deal with the Union is an 8(a)(1)violation.21 Further support for this allegation is found in the credited testimony ofRosich, that Stephens approached her after the strike began, and offered her$1,000 per month instead of $50 per class if she would return to work.This allegation is proved.H. Terminations of' Dovle, Rees, and PratchenkoParagraph VII of the original consolidated complaint al-leges that Respondent terminated Doyle on or about De-cember 27: Rees, on or about January 18, 1978; and Prat-chenko, on or about January 20, 1978, because of their pro-tected activities.Respondent contends that the aforesaid three employeesare supervisors and that Respondent has no duty to rein-state them. Respondent further contends that only Doylewas terminated.An initial question is whether the three employees weresupervisors on the dates alleged above, regardless of whattheir employment status may have been prior to thosedates.Doyle first went to work for Respondent in the fall of1973. He was hired by Stephens as an art instructor to teachpainting ftr a salary of $40 per class. He taught thereafteron a regular basis, with the exception of one semester whenhe did not teach because of Stephens' dissatisfaction withDoyle's agitation of students relative to conduct of Respon-dent's business.Pratchenko first was hired by Stephens in the summer of1974 to teach one figure drawing class at the rate of $40 perweek. He taught regularly thereafter.Prior to events discussed relative to this issue, Respon-dent's fine arts department was divided into two divisions.A Mr. Farella was chairman of the upper division, and aMr. Haberman was chairman of the lower division. Farellaand Haberman resigned their positions as chairmen in thefall of 1975,27 and some time thereafter Stephens askedPratchenko to assume the position of chairman of the finearts department, which, in the meantime, had been reorga-nized to consolidate the upper and lower divisions into asingle division. Pratchenko declined the offer but said that,perhaps, he and Doyle could assume that position ascochairmen. Doyle was approached by Stephens and Prat-chenko, and after he agreed to the proposed arrangement,Doyle and Pratchenko were made cochairmen of the finearts department. As cochairmen, each was given a salary of$600 per month,Y which was a raise over their prior earn-ings, with an agreement that they would be given fourclasses each to instruct. However, their salary was to re-main the same if all their classes were not filled and thetotal dropped below four, and further, they were to be paidduring the summer and other recesses, even though they did29 The exact date is not established in the record, but it appears that Doyleand Pratchenko became cochairmen of the fine arts department in the fall orwinter of 1975.)0 All department chairmen are on monthly salaries, except Sher, who ispaid for classes taught. However, the fact of salary alone does not determinesupervisory status; it is only a factor to be considered with others. Chairmenare not paid the same salaries, nor are their duties all the same. Some chair-men are "old-timers" who have been given high salaries and a degree ofresponsibility that, possibly, makes them supervisors. An example of this isBarbara Bradley, chairman of the illustration department, who has beenwith Respondent for 19 years, is paid $2,000 per month, and is given muchresponsibility in scheduling classes, recommending raises, and hiring teach-ers. However, her authority is irrelevant so far as other chairmen are con-cerned, since there is no uniform position description for chairman and theyall have different authority and responsibilities.462 ACADEMY OF ART COLLEGEnot then teach. They were not given written position de-scriptions or a written contract. Their actual duties are dis-cussed inlra.Stephens' office formerly was in the Sutter Street build-ing, but he moved his office in May 1976 to the PowellStreet building. While he was at the Sutter Street location,Stephens was able to supervise the physical facilities of thebuilding and at times did some of the maintenance workhimself, such as sweeping and cleaning. He relied upon de-partment chairmen, Schroeder, and work-study students toassist him in keeping the building in reasonably clean andproper condition.Warton began teaching photography classes for Respon-dent in June 1974 at an initial wage of $40 per class; helater received a raise to $50 per class. He taught regularlythereafter and on January 1. 1976, was promoted by Ste-phens to chairman of the photography department at a sal-ary of $15,000 per year. His duties are discussed in/rd. Inlate May 1976, he was asked by Stephens. who then wasmoving his office to the Powell Street building. to "becomehead of the Sutter Street building." Warton testified as tol-lows relative to his new responsibility, and that testimony iscorroborated by Stephens:A. Well. I was head of the building. I was not assuch Director of Fine Arts. I was head of the building,and then yes I did have an office. Mr. Stephens wantedme to take over his office, which he was vacating onthe ground floor, and I told him that I preferred to stayon the fouth sic] floor, closer to the photography de-partment, which I was heading.Q. Okay. Did Mr. Stephens tell you what your du-ties would be as head of the building?A. Loosely, he did, yes. Mainly he wanted me to bein charge of the building. to be there to make sure thatthe thing held together, to assist Jan Schroeder if sheneeded assistance, to be there if there was somebodythat wanted to tour the building, to find out things, tomake sure that the building was maintained properly.and that if there were questions from other teachers inthe Fine Arts department, that I could somehow con-vey them to the administration.Q. Okay. Now did you receive any raise in pay as aresult of your change of status?A. Yes. I did.Q. What was the change?A. I was raised to $18,000 a year.Warton further testified that Stephens told him he hadconsulted with Doyle, Pratchenko, and Rees about thechange and the three concurred. Warton stated, ". ..didn't take over somebody else's responsibilities, exactly. Ijust filled in a spot that needed filling in at the time." War-ton received neither a written job description nor a writtenemployment contract. He continued his work as chairmanof the photography department, and head of the SutterStreet building, until December 24. as discussed infra.Doyle contends that whatever his status may have beenas cochairman, he was relieved of that status "in the end ofsummer school" in 1976 and was replaced in that positionby Warton. Doyle testified that from and including the fallterm of 1976 he was nothing more than a rank-and-fileteacher of painting classes. He said he was given a raise atthe end of August 1976, from $600 per month to $700 permonth, at the time he was relieved as cochairman of the finearts department.Pratchenko testified that he became dissatisfied with theposition of cochairman in July 1976. partially because heand Doyle were being given separate and different instruc-tions and because they were unable to obtain "specificguidelines" for their jobs as cochairmen. Pratchenko saidthat he told Stephens that he wanted only to teach and thatStephens agreed, saying "Fine. You can continue to teachfour classes at $600 per month, with no administrative du-ties." Pratchenko testified that he and Doyle then met withStephens. who told them Warton "was to take over thechairmanship of fine arts." Pratchenko taught three classesin the summer and four classes in the fall, and in August heand Doyle were raised to $700 per month, with pay to con-tinue during school breaks, without having to be at school.Stephens testified that the cochairman duties of Doyleand Pratchenko included building maintenance functions atthe Sutter Street building. He said Doyle and Pratchenkowere relieved of those building functions at the beginning ofthe 1976 fall term, when Warton took over the building, butwere not relieved of any other duties as cochairmen. Ste-phens testified that Doyle and Pratchenko asked to be re-lieved of their building maintenance duties and that he de-cided to accede to their request. Stephens and Haight statedthat Doyle and Pratchenko continued to exercise their au-thority as cochairmen until December, by making recom-mendations relative to the fine arts department, by signingdocuments as cochairmen, by participating in discussionsrelative to schedules and assignment of work, and by rec-ommending the hire of teachers.DiscussionThe first indication of organized activity protesting Re-spondent's administration is the student petition circulatedat the school, discussed above. The petition is not dated,but it is found, based upon testimony of record, that thepetition was circulated just prior to Thanksgiving. All ac-tivities of Respondent complained of herein occurred aftercirculation of the petition.The foregoing testimony and evidence relative to the datewhen Doyle and Pratchenko were relieved of their positionsas cochairmen of the fine arts department are conflictingand inconclusive. Doyle and Pratchenko contend they weredemoted by Stephens to rank-and-file instructors in latesummer or early fall of 1976, but Stevens and Haight con-tend the two still exercised their authority as supervisorsuntil December, when the critical events involved hereintook place. Warton testified that when he was placed incharge of the Sutter Street building in May he did not takeover anyone else's responsibilities, that he just "filled in aspot that needed filling in." There is no support for thetestimony of Doyle and Pratchenko that Warton assumedthe position of chairman of the fine arts department. Ste-phens denied that allegation, and Warton made it clear that463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe did not so understand his position." It is found thatDoyle and Pratchenko still were cochairmen of the fine artsdepartment, at least until December 1976. However, thatfinding does not resolve the basic issue.After the student petition was circulated in November, anumber of events and confrontations among Doyle, Prat-chenko, Stephens, and Haight occurred. A confrontation ofimportance took place on a date which Doyle said was De-cember 22. Stephens said the date was December 21, butthe difference is immaterial. The confrontation was at-tended by Doyle, Stephens, Haight, and Ryan. Doyle testi-fied that among other things, Stephens informed him thatthree of his classes for the next term did not attract enoughstudents to fill the classes and that he would be permitted toteach only one class. Doyle protested and said Stephenswas punishing him because of his support of the studentswho had circulated the petition. An argument ensued.Doyle said he wanted a contract, $700 per month, and fourclasses, and Stephens said he would think about it. On De-cember 24, Doyle talked with Haight on the telephone.Haight asked if Doyle then was ready to accept the oneclass Stephens offered at the meeting, and Doyle said yes.Haight then said he had been instructed to inform Doylethat if he wanted the class the offer was withdrawn becauseof Doyle's hostility toward the administration. On Decem-ber 27. Doyle received a discharge letter.'Stephens testified that sometime just prior to December18 he talked with Haight about some classes, includingDoyle's being too small, and advised Haight they wouldhave to call Doyle in and cancel some of his proposedclasses. Doyle came to see Stephens and Haight about the18th of December, an argument ensued, and Doyle becameupset and threatening. After Doyle left, Stephens apolo-gized to Haight for not standing up to Doyle, and said, "Sohe is going to call, and when he does, whether he were toaccept or decline, he will not be here again. I promise you,and I apologize again." Doyle called Haight on December24 and was fired by Haight, verbally on the 24th and inwriting on the 27th.Haight testified that he and Stephens met with Doyleshortly after December 17, and they discussed the fact thatsome of Doyle's classes did not have enough students.Doyle became very upset, abusive, threatening, and pro-fane. Doyle was offered one class to teach, at a higher rateof pay, and he said he would call later on the telephone togive his decision. After Doyle left Haight told Stephens thatif Stephens did not fire Doyle he, Haight, would quit. Ste-" Pratchenko's testimony on this subject cannot be relied upon. It is clearfrom his statements that, whether or not he ever was a supervisor within themeaning of the Act, he was pleased with the position of cochairman, enjoyedthe responsibility involved, and expected to be treated by Stephens andHaight. the faculty, and students as occupying a position superior to that ofa rank-and-file instructor. He was upset when he was not permitted to par-ticipate in preparation of the fall 1976 schedule, and he was annoyed whenfaculty members sought the advice of Warton rather than him, after Wartonbecame head of the Sutter Street building. He said he resigned the positionof cochairman after Warton was promoted, but he also testified that Ste-phens told him Warton had been appointed chairman of the fine arts depart-ment. Warton is qualified only in photography, Pratchenko is qualified pri-marily in painting and secondarily in other fine arts. It is doubtful thatStephens would have made the statement attributed to him by Pratchenko inview of the clear record that Warton never was chairman of the fine artsdepartment."2 GC. Exh. 10.phens replied that if Doyle called back to accept the oneclass Haight was to advise him that he had been termi-nated.Some conflicts in the testimony relative to this issue areapparent, but they were resolved by Stephens, who made itclear on cross-examination that, regardless of events thatled to Doyle's discharge, Doyle first was demoted, thenfired. Stephens testified:Q. Now at the time that Doyle was terminated, hewas not a department chairman, was he?A. He was a department chairman up until Decem-ber-whenever we talked to him, which would be De-cember 24th. I happen to remember it because I thinkthat's Christmas Eve. I always considered him to beco-department chairman.Q. He was a co-department chairman when youtold him you wanted him to teach only one class?A. That was one of the reasons he began to be dis-turbed.Q. Well, let me see if I understand this correctly. Inlate December-we're talking about the 18th or so-A. I think maybe-let's say the 21st.Q. 21st. You offered Mr. Doyle one class and toldhim that he was to be removed from his other threeclasses?A. That's right, and relieved of any other responsi-bilities.Q. And any other responsibilities. And for that oneclass he was to receive $60 an hour per week?A. $60 a class.Q. A class.A. Yes.Q. Well, there was only one class. So it was $60 aweek?A. Yes, that's right.Q. So he was no longer on salary?A. That's correct.Q. And then three days later he was fired?A. I didn't have that conversation, but yes.Q. So at the time of his termination, he was not adepartment chairman?A. You mean the three days later?Q. Yes.A. Well, he had been department chairman untilthe day we demoted him.Q. Yes. all right, fine, thank you.JUDGE STEVENS: And the date of that demotion was?WIT.: The 21st of December.JUDGE STEVENS: And he was demoted from what towhat? Co-chairman of the department to?WIT.: TO INSTRUCTOR.JUDGE STEVENS: All right, thank you.Q. And then he was fired on the 24th?A. Whatever Mr. Haight said there, yes.It is apparent from the foregoing testimony of Stephensthat the question of Doyle's status prior to 3 days before hewas fired is immaterial. When Doyle was fired, he was aninstructor, relieved of all other duties and clearly of rank-and-file status.So far as Pratchenko is concerned, he testified that he,Doyle, and Warton met with Haight and Stephens in the464 ACADEMY OF ART COLLEGElatter's office on December 8. Schroeder was present duringpart of the meeting. Stephens called the meeting primarilyto discuss the student petition, but some other matters werediscussed. Stephens accused Doyle and Pratchenko of not"covering" for the administration, and accused them ofbeing instrumental in preparing the petition. There was anargument, during the course of which Stephens told Prat-chenko he never would teach again.Doyle did not testify relative to Pratchenko's testimonyconcerning Stephens' statement about not teaching again,nor did Stephens or Haight. However, Haight testified thatduring the meeting of December 8 a principal subject wasthe administration's discontent with the fact that Doyle andPratchenko were not giving adequate counsel to students,which is a responsibility of department chairmen. Haighttestified that the administration believed inadequate coun-seling was a principal cause for the student petition.Haight testified that he first learned of the student peti-tion in mid-November. Animosity of Stephens and Haighttoward Doyle and Pratchenko, from approximately the daythey learned of the petition, is amply shown by the record.(a) Approximately mid-November, according to Haight'stestimony, the school prepared its schedule for the spring1977 term. Department chairmen, including Doyle andPratchenko, usually participated in preparation of sched-ules. However, Doyle and Pratchenko were not asked toparticipate in any way concerning the spring 1977 schedule.Stephens explained this by saying that they were requiredto submit the schedule on shorter notice than usual, hencethere was no time to coordinate with Doyle and Prat-chenko; but that explanation was not convincing and is notcredited. (b) At the December 8 meeting, described above,Stephens and Haight discussed the student petition in de-tail. Haight testified that he stated that Doyle and Prat-chenko were responsible for the student problems becauseof their inadequate counseling. (c) On December 15, therewas a faculty-student meeting, attended by Stephens,Haight, and Ryan, among others, at which the student peti-tion was presented to the administration. Pratchenko andDoyle spoke at the meeting, generally supporting the stu-dents' views. (d) On repeated occasions Stephens andHaight accused Pratchenko and Doyle of supporting thestudents against the administration, of doing their jobs im-properly or inadequately, and of not cooperating with theadministration. (e) Doyle was demoted, and 3 days laterterminated, in late December. At no time thereafter wasPratchenko advised relative to Doyle's replacement. (f)Pratchenko participated in the strike and picketing in Janu-ary, but that action was not questioned by Stephens orHaight on the basis of supervisory status. (g) Pratchenkodid not attend any school meeting after mid-November inany capacity other than as a rank-and-file teacher. What-ever may have been Pratchenko's status prior to mid-No-vember, he was not treated as, nor given the responsibilityof, more than a rank-and-file instructor after that date. Hedid not participate in any administrative function; he hadno counseling duties; his maintenance duties already hadbeen taken over by Warton: and he made no recommenda-tions concerning teacher assignments, new hires, discharges,or schedules.Based upon the foregoing. it is clear, nd I find, that Prat-chenko was not a supervisor within the meaning of the Actat any time after mid-November 1976, regardless of his sta-tus prior to that date.Rees was hired by Stephens in the summer of 1973 as aninstructor in sculpture, at $40 per class. He taught continu-ously until January 1977. At a time fixed differently byRees. Stephens, and Haight, but at least by 1975, Rees wasappointed chairman of the sculpture department and raisedto a salary of $700 per month, and later to $750 per month.From about the time he was promoted, Rees was the seniorteacher in sculpture among the four usually employed. Reeswas an evasive, unconvincing witness who avoided directanswers and who gave the distinct impression of trying tobecloud the issue of his status. Although it appears doubtfulthat much of his testimony is reliable, he testified to someundisputed facts relative to his status: In addition to teach-ing, Rees supervised the maintenance of equipment, tools,and machinery used in the department. As time went onafter his promotion, he was given more to do. He counseledstudents, purchased supplies, had sole responsibility for de-signing and setting up the sculpture department, approvedvarious forms for the sculpture department, and had anoffice with a desk. He talked with Stephens about Wolfewhen the latter was hired: he recommended that Laughlerand Falconi be hired, and they were hired. He was paidsalary during recesses, when he did not teach. Sometimes headvised instructors, and at times instructors would come tohim for advice. He was the conduit for communication,when one was needed, between sculpture instructors andStephens. There was a maintenance crew of two or threepersons on his floor of the building, which he directed "attimes."Although Rees was less than candid, Stephens andHaight were even less convincing. Stephens testified that inJanuary 1977 he talked with Rees about hiring teachers forthe spring term of 1977. Rees recommended for hire (priorto the spring of 1977) teachers Falconi. Laughler, Lean,"and Edwards. He discussed with Rees the discharge of Ed-wards and Lean. Haight testified that Rees' recommenda-tions for hire of the four teachers named above were fol-lowed "totally." The discharges of Edwards and Lean werediscussed by Haight with Rees, who agreed thereto andwho asked Haight to do the discharging, since Edwards wasa close friend of Rees. The hire of Wolfe was discussed withRees.On rebuttal, Rees denied that he recommended the dis-charge of Edwards; he said he was informed about, ratherthan asked about, Edwards' difficulties; and he said he nev-er recommended, or was asked about, the discharge ofLean.It appears from the record that Rees, as a departmentchairman, was treated somewhat differently from Rees asan instructor. As chairman, he enjoyed some measure ofprestige. He was senior instructor in sculpture. Occasionallyhe was consulted by management relative to departmentalaffairs. He kept the physical assets of the department inproper condition. although purchase orders had to be ap-proved by Stephens. However. the record does not show1' Various spellings b) the reporter: Lein, Lean, Leen.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Rees supervised anyone.4There is no showing that hedirected the work activities of any instructor on a regularbasis or that he disciplined any instructor. Possibly, but notcertainly, he recommended some actions for the depart-ment to be taken by Stephens. The nature of his recommen-dations relative to Laughler and Falconi is far from clear,and it appears that those recommendations were incidental,rather than of a supervisory nature. It is clear that recom-mendations for the hire of instructors is on a free and easybasis at the school; it seems that almost everyone, includingstudents, gets into the act. However, most important, it isquite clear that Stephens and Haight did not think of Reesas a supervisor until this case arose. It was not shown thatRees ever exercised independent judgment in any supervi-sorial function. When the union problem arose, Rees wasnot approached on the basis of a supervisory position: hewas treated the same as all other instructors. It is found thatRees was not a supervisor at any time relevant herein. Thequestion of the reason for his discharge is discussed infra.Respondent alleges that Pratchenko and Rees were notterminated.Pratchenko testified that he called Haight by telephoneon January 20, after their discussion on the preceding daywherein Pratchenko was asked to sign the contract pre-pared by Respondent. Pratchenko said he told Haight hedidn't want to lose his job, but he could not sign the con-tract. Pratchenko then testified:Mr. Haight said, "Well, if you don't sign it, you knowwhat it means." I said, "Well, what does it mean?" Hesaid, "It means that you are terminated." And I saidsomething to the effect, "That seems awfully final.Does that mean I'm fired?" He said, "Yes, you arefired." I said, "Well, okay. Can I collect my pay since Iwas on salary from the Ist to the 20th?" He said, "Yes,you can collect that from Mr. Ryan and we'll send youa letter notifying you of your termination. Goodbye."That was it.Pratchenko testified that he attempted after January 20to get a firm statement from Stephens as to whether or nothe was fired but was not successful. He has never received adischarge in writing, but he has been unable, even followingcourt judgment, to collect pay due to him for work in Janu-ary. Pratchenko has not received an unconditional offer forreturn to work, as discussed elsewhere, nor has he workedfor Respondent since January 20. Stephens testified thatduring a conversation with Pratchenko after January 18Pratchenko said, "He wasn't going to sign any contracts,and he wasn't going to work. Never." Stephens also testifiedthat during a group meeting in late January Pratchenkoasked, "Is Joe Rees fired?" and Stephens replied, "No."Finally, Stephens testified that he never gave Pratchenko anoffer of work at any time for the spring 1977 term.It may well be that Pratchenko sometimes was referredto, or treated without distinction, as one of the group ofinstructors involved herein. He was a picketer, but that doesnot resolve the issue, nor is there validity to the argument4 Edwards and Wolfe credibly testified that they never were told Rees hadany authority over them. This testimony supports General Counsel's conten-tion that Stephens and Haight were the effective supervisors of the sculpturedepartment, rather than Rees.that since Pratchenko never received a written discharge hewas not fired. Pratchenko's version of the telephone conver-sation with Haight on January 20 is credited. Haight didnot deny Pratchenko's testimony relative to this point. Inview of the foregoing, and the facts that Pratchenko has notgone back to work and that he has been unable to collecthis pay for work performed in January, it is clear beyondreasonable question, and I find, that Pratchenko was firedon January 20.So far as Rees is concerned, he testified that following hisrefusal to sign Respondent's contract on January 18 dis-cussed supra, he was asked to resign:So, then, Mr. Haight became kind of upset and hegrabbed a piece of paper and he started writing outwhat he called my resignation. And of course I waslike caught in this bind, and I told them, I said, "WellI'm not going to sign my resignation." And I got intothe whole thing about how I had been at the Academylonger than Mr. Haight, and that I felt very responsibleand I was interested in working the problems out, notwalking away from them.Q. What further discussion took place?A. Well, not much except for I was told that Iwould receive a letter. And I got up and I left theroom.Rees said he never received the letter referred to byHaight, and he testified that he has not been paid for the 18days he worked in January.Haight testified relative to part of the conversation withRees on January 18:Q. I see. And in the meeting with Mr. Rees, did youask him to sign a resignation?A. When he was asked, "Was he going to work?"And he said, "No." Then I said, "Apparently you'renot going to assist us in finding replacements?"He said,"No." And then I said, "Then you're apparently re-signing, is that correct?" And he said, "No." I didn'tknow what he was doing. So I drafted a resignation forhim on the spot, and asked him to sign it. Because Itold him if he wasn't going to help us, I'd find some-body who would.Q. And he didn't sign the resignation?A. No.Q. He did not resign?A. In my estimation, he resigned.Haight further testified that Rees never returned to work.The arguments relative to Rees are similar to those rela-tive to Pratchenko, discussed supra. Rees' testimony relativeto the conversation at the meeting of January 18 is credited.In view of that fact, and the facts that Rees has not goneback to work and that he has been unable to collect his payfor work performed in January, it is well established, and itis found, that Rees was fired on January 18.The remaining question on this issue is whether the threeemployees were fired because of their union or other pro-tected activities.So far as all three employees are concerned, there is noreasonable question concerning the reason for their dis-charges. Counsel stipulated at the hearing the Union's sta-tus under the Act. All three employees had lengthy and466 ACADEMY OF ART COLLEGEsatisfactory work histories with Respondent;" their firstproblems with Respondent arose upon their becoming in-volved with the student petition and, soon thereafter, be-coming involved with the Union. Stephens and Haightlearned of the student petition in mid-November. They dis-cussed the petition with Doyle on December 6 and withDoyle and Pratchenko on December 8, 1976. At the fac-ulty-student meeting on December 15, 1976, Doyle andPratchenko. among others, supported the students ratherthan the administration. On December 22, 1976, Doyle'sclass load was reduced and, shortly thereafter, Doyle wasdemoted and, 3 days later, fired. There is no reasonablequestion that Doyle, whose relationship with Respondentprior to mid-November was good, was fired because of hissupport of the students and their petition, which includedseveral matters directly related to working conditions of theteachers. Haight's testimony concerning Doyle's dischargeappeared strained and unrealistic, and is not credited.Pratchenko and Rees also had a good relationship withRespondent prior to mid-November. However. they be-came involved with the union movement in late Decemberand early January, and by the time they were fired, thatinvolvement was well known to Stephens and Haight. It isclear that the personal contracts offered to Pratchenko andRees were attempts by Respondent to frustrate the Union'shope of obtaining a group contract. It is equally clear thatthe two employees were fired because they declined to signthose contracts. Under such circumstances, and against thebackground of Respondent's animus against the Union, thedischarges of Pratchenko and Rees violated Section 8(a)(3)of the Act.I. The Strike and the Nature ThereofParagraph IX of the complaint alleges, inter alia, thatemployees were engaged in an unfair labor practice strikefrom January 20 until February 16, 1977. The alleged datesof the strike are confirmed by the record.Respondent contends that the strike was for recognitionor was economic in nature, but that contention has no sup-port in the record. It may well be, as Respondent argues,that an employer may require that an employee sign anemployment agreement as a condition of work. However,that requirement can be imposed only in circumstances freefrom union activity. In this case Stephens demanded thatemployees Doyle, Pratchenko, Rees, Cohen, and Sher signRespondent's personal contracts at a time when Stephensand Haight were in the midst of negotiating a contract withthe Union, as discussed supra. The clear purpose of thateffort by Stephens was to interfere with the Union's organi-zational efforts, in violation of the Act. Further, by the timethe strike commenced, Doyle and Rees had been termi-nated by Stephens because of their protected activity.The employees met the evening of January 19, in an"emergency" session, to consider Respondent's actions,which, they believed, were unfair labor practices. After dis-cussing incidents related to them by participants, which es-tablished to their satisfaction the illegality of Stephens' ef-"' Any earlier dissatisfaction with Doyle was forgiven upon his rehire.forts to discourage the Union in its organizational efforts,the employees voted to go on strike. Nothing was said inthat meeting, and nothing in the record even hints, about astrike for recognition, or for economic reasons. The employ-ees struck, and picketed, solely because some of them werebeing threatened, harassed, and dischargd because of theirunion activities?6The employees' offer to return to workThe negotiating committee met with Stephens andHaight on January 28 in Stephens' office. Some of the strik-ers had been replaced, and Stephens offered reinstatement,with at least one class to teach, for all strikers, providedclasses were available. That proposal was declined by thestrikers. Just after that meeting, and prior to commence-ment of school on January 31, Stephens advised all strikersin writing" that those who did not return to work on Janu-ary 31 would be "permanently replaced." This letter consti-tuted, in effect, a discharge of the strikers.The negotiating committee again met with Stephens andHaight on February 3, but no agreement was reached.On February 4, a group meeting was held, attended by,among others, Stephens, Haight, striking faculty members,and nonstriking faculty members. Stephens offered rein-statement of the strikers, on a selective basis.8That condi-tional offer was declined by the strikers.On February 14 or 15, the strikers met and decided tooffer unconditionally to return to work. By letter datedFebruary 16, received by Respondent on February 17, theUnion's attorney addressed Stephens as follows:I have been authorized by the California Federationof Art Teachers, Local No. One, its members and allpersons participating in the strike against the Academyto offer unconditionally to return to work immediately.Accordingly, all strikers hereby offer unconditionallyto return to their jobs immediately.In order to arrange a convenient and orderly returnto work, please contact Ernest Posey to arrange rein-statement for the strikers. Please send a copy of allcorrespondence regarding reinstatement to me. Theserequests are not conditions upon our offer.The offer was not accepted by Stephens. No striker washired during the spring term.Those employees on strike from January 20 through Feb-ruary 16, 1977, and who were not given jobs pursuant to" Mastro Plastics Corp., and French-American Reeds Mfg. Co., Inc. v.N.L.R.B., 350 U.S. 270 (1956). Respondent contends, through the testimonyof Stephens and Haight, that the parties arrived at an agreement in Stephens'office on January 21. It is argued that the penciled notes made by Posey onResp. Exh. 4, together with the typed portion of the exhibit. represent theagreement of the parties and that the Union violated that agreement by notadhenng to it. That contention is without merit. Posey, who took the notesfor the group, Rees, and Sher testified that at the meeting Stephens andHaight gave their counterproposals to the negotiating committee, item byitem, and Posey wrote the proposals down on Resp. Exh. 4. The employeesfurther testified that they told Stephens and Haight they would take thecounterproposals back to the Union for review. They said G.C. Exh. 16 is theUnion's response to Stephens. The employees' version is consistent with thechronology of events and exhibits of record, and is credited.7 Resp. Exh 8.i" Some nonstrikers said they would not work with some of the strikers.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir unconditional offer to return to work were stipulatedby counsel to be as follows: Leslie Becker, Karl Cohen.William Cutchins, Dennis Gray. Tom Keller, Anna Rosich,Elizabeth Sher. Mort Kohn, Jan Oswald, Ernest Posey, Ju-lie Roman, Dave Sanchez, Louise Stanley, Jack Stone,Marion Swetschinski, Dick Warton, Tom Wojak, and Bev-erly Wolfe.In addition to the foregoing, the following persons, whosestatus is discussed infra, were strikers during the aforesaidperiod of time: Joseph Doyle, Joseph Rees, Elizabeth Sher,Paul Pratchenko, and Kenneth Light.It is found, above, that the strike was an unfair laborpractice strike, and it is also found that on January 28 Re-spondent discharged the strikers named herein because oftheir participation in the strike."9The strike continued untilFebruary 16, and none of the strikers were reinstated.The strike ended on February 16. The strikers' offer toreturn to work and to abandon the strike having been re-ceived by Respondent on February 17, backpay of strikerswill be recommended to commence on February 17, 1977.40J. Supervisory Status of Warton, Keller, and SherOne of Respondent's defenses is that Warton, Keller, andSher are supervisors, hence there is no duty to reinstatethem. The employment status of the three is discussed be-low.1. WartonWhen Warton agreed to become head of the photogra-phy department effective January 1. 1976, he was given asalary of $15,000 per year and was given the responsibilityof "making a good photography department." He was toldby Stephens that Warton would assist in scheduling classes,hire or at least recommend teachers for hiring in the pho-tography department, be in charge of work-scholarship stu-dents, and be in charge of equipment. Thereafter, in May1976, Warton was placed in charge of the Sutter Streetbuilding and raised to $18,000 per year, as discussedabove.' Warton administered the photography departmentand the Sutter Street building continuously after his twoappointments. However, a change was made in his statuson December 20, 1976.Warton attended the administration-faculty-studentmeeting of December 15, 1976, and spoke on one occasionwhile there. He addressed some critical remarks to Ste-phens, who took exception to what Warton said. On De-cember 17, 1976, Haight called Warton by telephone andsaid Stephens would like to talk with him. Warton came toStephens' office on December 20, 1976, and they had a con-versation. Warton testified that Stephens started the con-9 Respondent's letter of January 24, written to all instructors, was a con-ditional offer of reinstatement which, if not accepted, would constitute adischarge. However. it is found that the actual discharge occurred on Janu-ary 28.4o As General Counsel discusses in his brief, Respondent sent offers ofreinstatement to 22 striking teachers in July. Eighteen teachers accepted theoffers. Offsets, if any, against backpay ordered herein can be applied incompliance proceedings.1 A finding relative to supervisory status is not necessary, in view of laterevents. However, it is clear that as of May 1976 Warton was a supervisorwithin the meaning of the Act.versation by asking, "How would you like to be relieved ofyour responsibilities and just teach?" Warton asked, "Re-lieved of all my responsibilities?" and Stephens said, "Yes."Warton asked why, and Stephens said Warton was notdoing the job the way they wanted it done; there had beencomplaints by instructors; and two of the teachers Wartonhired should be fired. Warton asked if the reason was hisremarks at the meeting of December 15, 1976, and Stephenssaid no. Stephens then talked about changes he was goingto make. Warton replied:I said, "Well, that means I'm fired as far as departmentchairman?" And he said, "That's right." And he said,"You have three classes, we'll give you a raise now to$60 a class, which would be $180 a week." And I said,"Well, I didn't know whether I could accept that, but Iwould let them know."Warton said he called Haight within a week, agreed to "justteach." and offered to break in "whatever replacement" wasgiven the job Warton had. Warton thereafter attendedunion meetings, signed the union charter, and engaged inthe strike and picketing.Stephens corroborated Warton's testimony, and con-firmed that he asked Warton in December "would he pleasebecome a teacher as he had been."Haight, who attended the conversation between Wartonand Stephens, corroborated the two accounts of the latter.It is quite clear, based upon the foregoing, and I find,that Warton was not a supervisor within the meaning of theAct at any time after approximately December 20, 1976.2. KellerKeller was hired by Stephens in January 1976 as chair-man of the advertising department. His duties were toteach, do advertising for the school, and counsel students.He monitored teacher attendance and teacher production.He was paid $1,500 per month during all months, whetheror not he was teaching. He prepared school advertisementsand window displays and supervised production of theschool newspaper. He testified that he had implied author-ity to recommend hiring and firing and that he made manysuch recommendations?2Keller testified that he attended the administration-fac-ulty-student meeting of December 15, 1976, and spokebriefly about the importance of student counseling. He metwith Stephens, Haight, and Ryan on December 20, or pos-sibly December 28, 1976, at which time Stephens told him"that was the end of my chairmanship and that now, if Iwanted to, I could teach some classes as an instructor."Tentatively, he was assigned three classes for the spring1977 term, at $60 per class. Stephens said Mr. Dattel, whohad been hired in November, would become chairman ofthe department instead of Keller.Stephens testified that he was not satisfied with Keller'swork as chairman of the advertising department and thathe discussed Keller's deficiencies with him. Stephens stated,"So it developed that we chose Mr. Dattel, and Mr. Keller1' A finding of supervisorial status of Keller is not necessary, as discussedinfra, but it is clear that he was a supervisor within the mearung of the Actuntil relieved of that responsibility.468 ACADEMY OF ART COLLEGEwas agreeable to teaching.... " Stephens said he advisedKeller of his decision to replace him with Dattel about De-cember 17 or 18, 1976.43Haight testified that he had complained to Keller aboutthe latter's work deficiencies and that Dattel was hired asKeller's replacement in the position of chairman of the ad-vertising department. Haight said Keller accepted the offerof a teaching job given to him by Stephens for the springterm of 1977.Based upon the foregoing, it is clear, and I find, thatKeller was not a supervisor within the meaning of the Actafter approximately December 20. 1976, when he became arank-and-file teacher."3. SherSher first was hired by Respondent in February 1974 as aprintmaking instructor and taught thereafter through thefall term of 1976. She was paid $40 per class until the fall of1976, when she received $50 for one class and $40 each fortwo other classes per week. Sher described her duties asfollows:A. I was responsible for ordering supplies for myown classes, and arranging the curriculum for my ownclasses, and making sure the equipment for my classeswas working, and leaving a supply list for supplies thestudents would buy for the classes, and I had indepen-dent study students, and I graded students, and I coun-selled students on an informal basis.Q. What was the procedure on obtaining supplies?A. Well, the supplies that the students were to buy,I would submit a list to the school store to have thosesupplies available, and for other supplies. I obtained apurchase order from Mike Ryan, and for any individ-ual supply over $25 had to obtain permission fromMr. Stephens.Sher testified that there was an attempt by the school in1975 to establish "some kind of a structure" in the fine artsdepartment, but there was no apparent success. She saidshe received a xerox "flyer" in her mailbox listing severaldepartment chairmen and showing her and Barbara Foster(Foster), the only teachers in the department, as chairmen.She said she does not think there is a chairman at the pre-sent time. Other teachers have taught in the department inthe past, but presently there are only two, Sher and TomWojak (Wojak). Sher said the only recommendation for hir-ing she has made was that of Carol Lane, whom she recom-mended as her replacement for one semester when Sher wason a leave of absence. She said she counsels students in thesame manner as do all instructors and that she approves.but does not sign, independent study contracts. She statedthat she makes recommendations to Stephens relative toequipment for the department, which may or may not befollowed; that Stephens makes all decisions on equipmentpurchases. Sher testified that no one has ever told her what41 Stephens later testified that it was his intention to have Dattel take overthe department from Keller at a salary of 518.000 per year. (See G.C. Exh.20.)" General Counsel did not allege that the demotions of Warton and Kellerviolated the Act, and no finding is made on that pointher authority is, nor did she agree to, or discuss, the fliershe received in the mailbox in 1975.Barbara Foster testified that she worked for Respondentfrom February 1975 until January 13, 1977, in the print-making department. with three other teachers: Sher. Wo-jak, and Merrill Freedman. Foster said no one ever told herthat Sher had any authority over her. She said she was toldto report to Haight and that, on one occasion. Haight repri-manded her.Stephens testified that Sher was made chairman of theprintmaking department in 1974 but that he does not re-member telling her she was chairman." Counsel stipulatedthat printmaking is one of the fine arts ma)ors. Stephenssaid the only time he discussed personnel with Sher wasafter Foster left. and possibly on one other occasion whenhe already had someone in mind for a teaching position.Stephens said Sher only teaches three times each week, andthe average class consists of four or five students.Sher's testimony that she never was told that she hadsupervisory authority; that she never hired, fired, effectivelyrecommended, directed, or otherwise supervised other em-ployees;46 and that she did not consider herself as a supervi-sor is given full credence. Foster corroborated much ofSher's testimony. Neither Stephens nor Haight testified tofacts that appreciably differed from the testimony of Sherand Foster. It is abundantly clear, and I find, that Sher wasnot a supervisor within the meaning of the Act at an, timerelevant herein.K. The 8(aI(2) A4llegationsParagraph VIII of Case 20 CA 13369 alleges that sinceon or about March 9, Respondent unlawfully has domi-nated and assisted the Facultv Senate by acts and conductdiscussed infra.The Faculty Senate's status as a labor organizationAlthough, possibly, there have been a ew instances inthe history of Respondent when rudimentary faculty or-ganizations were attempted. it is clear, as acknowledged byStephens and FitzSimons, that there never has been a fac-ulty senate, as that term is used in this case, prior to Janu-ary' 1977.It is equally clear that whatever the Faculty Senate waswhen it first was established by Stephens in the Commit-ment of January 24, that organization was changed, and theissue herein can be resolved on the basis of the FacultySenate as it exists under the Revised Commitment of June8, and under practice and procedures of Respondent actingpursuant thereto." Stephens testified that he did not feel Foster was a chairman. but RespExh. 5 shows both Sher and Foster as chairmen Stephens could not explainthis discrepancy, which dilutes the reliability of the exhibit." Erin Theilacker testified that she was a work-study student in 1974 and1975 and that she assisted both Sher and Foster in the printmaking depart-ment, at the direction of Stephens. Aside from the fact that work-studystudents are not paid for their work, other than by tuition, and are notemployees in the true sense of the word. it is clear that Theilacker merelyassisted Sher and Foster in an incidental manner. No element of the normalsupervisor-emploee relationship was present. and Theilacker's status didnot result in making Sher and Foster her superisors.4069 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA basic inquiry is the reason for creation of the FacultySenate. The controversy involved in this case arose in thefall of 1976, when a petition to Respondent appeared, alleg-edly prepared by students. It appears likely, as suspected byRespondent. tht Doyle and, possibly, Pratchenko eitherthought of the petition or strongly encouraged it, since thepetition is concerned with teacher problems as well as stu-dent problems. Among improvements sought by the peti-tion are four directed to personal improvements for facultymembers. However, regardless of the manner in which theimprovements were suggested, at least 23 of Respondent'sapproximately 58 instructors working at that time pressedfor those improvements to the point of striking when theywere frustrated in their organizational attempts to obtainthe improvements. When Stephens became aware of theteachers' organizational efforts, he mounted, with the sup-port and assistance of Haight and others in the administra-tion, a campaign to defeat that organization. A rival organi-zation, the Faculty Senate, suggested itself as a part of thecampaign. The first attempt to create such an organization,in January. was feeble and incomplete, but the thought wasthere. The student petition sought improvements for teach-ers by way of work contracts, better wages, insurance plans,and paid independent study. Those improvements arefound in the Revised Commitment at sections 3. 4, and 7. Inaddition, the Revised Commitment provides other improve-ments and benefits, several of which were suggested byteachers during the early stages of the controversy. In viewof the facts that (a) no Faculty Senate existed prior to thiscontroversy (b) Respondent was strongly opposed to theUnion: (c) Respondent availed itself of every opportunityto frustrate the Union and its representatives, and to en-courage the Faculty Senate; and (d) the membership of theSenate eflectively is controlled by Respondent, it is clearbeyond any reasonable doubt that the purpose of the Sen-ate's formation was to provide Respondent with a way toregulate working conditions through an in-house arrange-ment, rather than through negotiation with an independentunion.47The fact that the Revised Commitment provides a way toregulate working conditions through a controlled vehicle isapparent. (a) The entire Faculty Senate structure can beeliminated b Stephens, just as he caused its creation. TheCommitment is no more than a statement of intention byRespondent; it is not an enforceable contract between legalentities. (b) Under the Commitment, department directorsare appointed by the "administration," albeit "with the ad-vice of the Faculty Senate." The Senate is comprised of thefive directors, five elected faculty members, and an eleventhfaculty member chosen by the Senate to act as an "ombuds-man." Since all the faculty is under the directors, Stephensand Haight. it is most unlikely that the administrationwould encounter difficulty in getting the Senate to act in amanner desired by the administrators.The fact that the Commitment is an arrangement to regu-late working conditions, as well as matters of an adminis-trative nature, is shown by the Commitment itself. TheCommitment provides for status of faculty members, types4' Counsel stipulated that there are no authorization cards or membershipapplications signed b employees, designating the Faculty Senate to be em-ploees' bargaining representative.of leave, hiring and termination, wages and benefits, sever-ance pay, class size, and grievances, among other things.As a practical matter, the Faculty Senate meets regularlywith Stephens and other members of the administration,and together they have discussed and decided issues relatedto election of Faculty Senate representatives, class size, cur-riculums, progress of the NLRB case, status of facultymembers. student counseling, professional responsibilitiesof teachers, leaves of absence, status of the Union, termina-tions of employees. grievances,'and many other matters.FitzSimons was an unusually impressive witness. She wasknowledgeable, sincere, calm, and convincing. Her testi-mony was candid and free of antagonism, and she is cred-ited.4" She testified:Q. September 22nd wasn't the first time that youhad considered having a Faculty Senate election, wasit?A. No. As a matter of fact, we were trying to debateabout what was going to happen. The situation wasthat the previous semester when we set up the term ofoffice as running roughly from October to October forthe Faculty Senate, we knew that the election would beheld in late September or early October, something likethat. and then we find out that this Board electioncomes in. It was going to inundate the faculty andprobably confuse them as to what they were voting for,up to a point, if they weren't really up-to-date on it,and I think what we were doing was, we were going towait and see the outcome of the Board election be-cause if the Union had prevailed on the Board election,my understanding was that the Faculty Senate, thewhole effect of that would be vitiated. There would beno need for it any longer.CROSS-EXAMINATIONQ. (By Mr. Harrington) What did you understandthe obligation of the Faculty Senate would be if theUnion won the NLRB election?A. I think the Academy would then be required tobargain collectively with the Union on terms and con-ditions of employment.Based upon the foregoing, it is clear that the FacultySenate is in the nature of an employer's committee, estab-lished to deal with the Employer on behalf of all facultymembers relative to wages, hours, and working conditions,among other things. Such a committee is a labor organiza-tion within the meaning of the Act.0The fact that the Sen-ate is not formally organized, with a constitution and by-laws, is immaterial.5Respondent's domination of, and assistance to, the Fac-ulty Senate are shown by the following:I. The testimony of FitzSimons, Stephens, and Haight,, Prior to the Commitment, Respondent had no formal grievance proce-dure.4, The summary herein of Faculty Senate discussions is drawn from Fitz-Simons' credited and unchallenged testimony.so ,v L. R. B v. Cabot Carbon Cotnpany and Cabot Shops. Inc., 360 U.S. 203(1959); Ala Bates Hospital, 226 NLRB 485 (1976).5 North American Rockwell Corporation, 191 NLRB 833 (1971).470 ACADEMY OF ART COLI.EGEestablishes that Respondent negotiated working and otherconditions with the Faculty Senate during preparation ofthe Revised Commitment and thereafter.2. Through appointment of department directors, Ste-phens effectively designated 5 of the 10 members of theFaculty Senate.3. Counsel stipulated that the Faculty Senate has nofunds of its own and that all of the Senate's expenses arepaid for by Respondent.4. Counsel stipulated that Respondent has provided allfacilities, equipment, clerical services, and mailing expensesrequired by the Faculty Senate.5. Counsel stipulated that Stephens. Haight, andSchroeder have attended meetings of the Faculty Senatesince March 9. 1977.In view of the Faculty Senate's status as a labor organiza-tion, and the Senate's domination by and assistance re-ceived from Respondent. this allegation is proved.L. Denial f FmnplovmentParagraph IX of the complaint in Case 20 CA 13369alleges that from on or about September 1 through aboutSeptember 15 Respondent denied employment to the fol-lowing teachers because of their protected activity: JosephDoyle, Elizabeth Sher, Dave Sanchez, Mort Kohn. Ken-neth Light, Ernest Posey, Julie Roman, Paul Pratchenko.Louise Stanley. Jack Stone, Tom Wojak, Marion Swet-schinski, Karl Cohen, and William Cutchins,Counsel stipulated that, on September , 1977, Respon-dent cancelled classes as follows: Joseph Doyle I class.Elizabeth Sher-- 3 classes, David Sanchez--I class. MortKohn I class, Ken Light5-- I class, Ernest Posey 9 outof 10 scheduled classes, Julie Roman I class. Paul Prat-chenko 2 out of 3 scheduled classes, Louise Stanley Iclass, Jack Stone I class, Marion Swetschinski I class,Karl Cohen 3 classes, and Joe Rees 2 out of 4 scheduledclasses.Tom Wojak and William Cutchins were named in thecomplaint as having been denied employment, but thosetwo were not included within the stipulation of counsel.However, the two were stipulated to have been strikers, andHaight testified that no striker listed on the initial scheduleor the revised schedule" was given classes for the fall termof 1977.Based upon the record and stipulations of counsel, it isclear that: (a) Respondent strongly opposed the Union anddeeply resented the strike and those who participated in it.(b) The Faculty Senate was created in order to negate ordestroy the Union. (c) In creating the Faculty Senate. Ste-phens relied upon nonstriking faculty members, and priorto creation of the Senate, there was a sharp cleavage be-tween strikers and nonstrikers. Some of the latter said theywould not work with the strikers. (d) By the time of the fallterm, which started in September 1977. the Faculty Senatewas a going concern, and the administration was deeply2 Counsel stipulated that, if called to testify. Light would testify that hewas hired hy Mr. Dick Warton to teach at the Academy of Art College forthe spring term 1977, beginning January 31. and accepted that employmentand was scheduled to teach for that term, and that prior to the start of theterm on January 31. Mr. Light participated in the strike called by CFAT." G.C. Fxhs 50 and 51.involved with it relative to the facult's wages, hours. andworking conditions, as well as other matters. (et No strikerwas on the Faculty Senate, nor did an' striker vote forfaculty representatives. (f) No striker , as iven a normalteaching schedule for the fall term, and some were g en noclasses to teach. (g) Respondent hired several new instruc-tors in the fall of 1977, some of whom taught classes whichsome of the strikers were qualified to teach. (h) Someclasses were split, with junior, nonstriking instructors givtena split class when otherwise they would have had no class.(i) Eight less-than-minimum classes were conducted, hutthey were taught by nonstriking instructors. ) Respondentfailed to provide students an adequate opportunity to regis-ter for classes of returning strikers.General Counsel thus created the inference that thoseteachers named above were denied teaching opportunitiesbecause of their striking and their support of the Union.Respondent offered, by way of rebuttal, the following tes-timony and evidence to show that those who were not givennormal teaching opportunities were so denied because ofbusiness reasons: (a) Because of the strike, the number ofregistrants for the fall term dropped drastically from pre-strike totals: thus fewer teachers were required in the fall."(b) All strikers were offered reinstatement in Jul3, and, inaddition, offers of reinstatement were given in J.ulv toDoyle, Pratchenko, Rees, Sher. Keller. and Warton. all ofwhom accepted except Warton. (c) Some classes were can-celed because of less-than-minimum enrollment, includingclasses for two nonstriking teachers. (d) Some of the strikerstaught advanced courses, and niany registrants for the fallterm were new students who wanted elementary courses. (e)Wojak was offered classes, but did not report for them. (f)Haight and Stephens testified that they issued instructionsto department directors to show no prejudice toward anyteacher.Di.icussionRespondent's antipathy toward the t!nion and its sup-porters, displayed by the intensive and pervasive unfair la-bor practices discussed herein, makes it clear that ever'effort would be made to reward the administration's sup-porters and to retaliate against union supporters. There isno indication that any of the teachers named in this allega-tion had experienced any difficulty obtaining teaching as-signments in the past, even though some of them havetaught for Respondent each year during the past severalyears. The fall term of 1977 was the first term fllowinginception of this controversy that afforded Respondent anopportunity to freeze out those teachers whom it resented,and that is the action that was taken.Haight, who was Respondent's principal witness on thisissue, explained the otherwise unusual failure to find classesfor so many experienced teachers by stating that he merelyfollowed the school's rules relative to minimum classes.However, that explanation is not convincing. First. suchextensive failures to meet minimum classes were not sho nto have arisen in the past. Second, it violates commonsenseto say that all above-minimum classes just happened to heA Hlaight credibly testified that prestrike student population was 1135 In119 classes and post-strike totals were 845 students in 158 classes.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaught by antiunion instructors and all union supportersjust happened to have no classes, or only a severely cur-tailcd number of classes to teach, especially in view of Re-spondent's strong union animus. Third. Haight is in virtu-ally complete control of' registration of students, schedulingof classes, and assignment of teachers. Any explanation hegives is based upon his subjective reasoning. His explana-tions were general in nature, andl the facts he said he reliedupon either were not presented or were subject to morethan one interpretation. For instance, he explained the sizeof some classes by saying that sometimes the same numberwho registered did not actually appear for the classes, butno specific figures or classes were given. Again, alleged fluc-tuation in registration figures, enrollment figures, and ac-tual attendance were used to explain why classes were orwere not split, but no specific examples were shown.Fourth, even though registration figures for the fall termwere substantially below those of the year before, severalnew teachers were hired. Hlaight explained that the newteachers were for subjects the union supporters were notqualified to teach, but that explanation did not withstandcross-examination.It is clear from the foregoing that the teachers namedabove were not given classes on a basis free from antiunionanimus. It may be that in some instances classes would nothave been available, or accepted, even in the absence ofdiscriminators treatment, but that is a subject that can beexplored at the compliance stage. Suffice it for these pro-ceedings to find that class assignments for the fall term in-tentionally were made by Respondent to favor antiunionteachers, or neutrals, and to retaliate against union support-ers named above. Assignments should have been made onthe basis of experience. past practice, and regularly ac-cepted criteria, free from any consideration related to unionor protected activities.'Ihis allegation wVas proved.IV. ltlit :I:iT( I Ili t'N:FAIR I At()R PRACTICES UPON(()MMFER('ERespondent's activities set forth in section IIl. above, oc-curring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe scveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.\. IHF RNMED)YHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(1), (2), and (3) ofthe Act. I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.It has been found that Respondent unlawfully dischargedits employees Doyle, Rees. and Pratchenko. I will, there-fore, recommend that Respondent offer Doyle, Rees, andPratchenko their former jobs or. if those jobs no longerexist, substantially equivalent jobs, without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of earnings suffered by reason ofthe discrimination against them, by payment to them ofsums of money equal to what they normally would haveearned, absent the discrimination, less net earnings duringsuch period, with interest thereon to be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).55It has been found that on January 28 Respondent unlaw-fully discharged all employees named hereinbelow, who en-gaged in an unfair labor practice strike from January 20until February 16. 1 will recommend that Respondent offerto each and all of the strikers immediate and full reinstate-ment to their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges, dismissing, ifnecessary, replacement teachers, and make said strikerswhole for any loss of earnings suffered by reason of thediscrimination against them, with backpay to commence onFebruary 17, with interest thereon to be computed as de-scribed above.It has been found that from on or about September 1Respondent denied employment to its employees namedhereinbelow. I will recommend that those employees be of-fered teaching positions to which they ordinarily wouldhave been assigned but for the discrimination against them,commencing with the start of the fall term of Respondent in1977, dismissing, if necessary, replacement employees, andmake said named employees whole for any loss of earningssuffered by reason of the discrimination against them, withinterest thereon to be computed as set forth above.'6Upon the basis of the foregoing findings of fact, andupon the entire record, I hereby make the following:CONCLUSIONS OF LAV1. Stephens Institute, d/b/a Academy of Art College, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. California Federation of Art Teachers, Local No.One, and the Academy of Art College Faculty Senate are,and at all times material herein have been, labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(l) of the Act by in-terrogating its employees concerning their protected activi-ties; threatening its employees with termination if they re-fused to sign individual employment contracts: threateningits employees with physical injury if those employees en-gaged in future protected activity; threatening to lock outemployees who supported the Union; offering employeesmore work at a higher salary if the employees would aban-don their protected activity; soliciting employees to engagein suveillance of a union meeting; and threatening to closethe school rather than deal with the Union.4. The strike of Respondent's employees from January20 until February 16 was an unfair labor practice strike.See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).'6 Respondent has paid to some discriminatees, pursuant o the settlementagreement described above, certain sums of money as backpay. All suchsums can be ascertained in compliance proceedings and deducted from anysums found due and owing pursuant to this Decision.472 ACADEMY OF ART COLLEGE5. Respondent violated Section 8(a)(2) and (1) of the Actby(a) Dominating. assisting. and contributing to the sup-port of. and interfering with, the Academy of Art CollegeFaculty Senate, and giving effect to the Commitment madeand distributed by Respondent to students and employeesof Respondent on June 8 and(h) Recognizing the Academy of Art College FacultySenate as the representative of its employees concerningwages, rates of pay. hours of employment. and other termsand conditions of employment.6. Respondent violated Section 8(a)(3) and (I) of the Act(a) By discharging employees Joseph Doyle, on Decem-ber 27, 1976, Joseph Rees, on January 18. and Paul Prat-chenko, on January 20, because of their protected activities.(b) By discharging the following named employees onJanuary 28 because of their participating in an unfair laborpractice strike and failing to reinstate said employees afterthe employees made an unconditional offer on February 16to return to work: Leslie Becker, Karl Cohen, WilliamCutchins. Dennis Gray. Tom Keller, Anna Rosich. Eliza-beth Sher. Mort Kohn, Jan Oswald. Ernest Posey. JulieRoman, Dave Sanchez, Louise Stanley, Jack Stone. MarionSwetschinski. Dick Warton. Tom Wojak. Beverly Wolfe,Joseph Doyle, Joseph Rees, Paul Pratchenko. and KennethLight.(c) By denying employment to the following named em-ployees from and after September I because said employeesengaged in protected activity: Joseph Doyle. ElizabethSher, Dave Sanchez, Mort Kohn. Kenneth Light. ErnestPosey. Julie Roman. Paul Pratchenko, Louise Stanley. JackStone, Tom Wojak, Marion Swetschinski. Karl Cohen. andWilliam Cutchins.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER"The Respondent, Stephens Institute. d/b/a Academy ofArt College. San Francisco, California, its officers, agents,successors, and assigns. shall:I. Cease and desist from:(a) Interfering with, restraining, or coercing its employ-ees in the exercise of rights guaranteed to them by Section 7of the National Labor Relations Act, in violation of Section8(a)(1) of said Act, by: interrogating its employees concern-ing their protected activities: threatening its employees withtermination if they refuse to sign individual employmentcontracts; threatening its employees with physical injury ifthose employees engage in future protected activity: threat-ening to lock out employees who support the Union: offer-ing to employees more work at a higher salary if the em-" In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted bi the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.ployees abandon their protected activity: solicitingemployees to engage in surveillance of union meetings; andthreatening to close the school rather than deal with theUnion.(b) Violating Section 8(a)(2) and (1) of the Act by domi-nating, assisting, and contributing to the support of, andinterfering with, the Academy of Art College Faculty Sen-ate; giving effect to the Commitment made and distributedby Respondent to students and employees of Respondenton June 8, 1977; and recognizing the Academy of Art Col-lege Faculty Senate, or any successor thereto, as the repre-sentative of its employees concerning wages, rates of pay.hours of employment, and other terms and conditions ofemployment: provided, however, that nothing in this Ordershall require or authorize Respondent to vary or abandonany wage, hour, seniority, or other substantive benefit it hasestablished for its employees because of the aforesaid agree-ment or to prejudice the assertion by its employees of anyrights they derived as a result of said agreement: and fur-ther provided that nothing herein shall be construed as pro-hibiting its employees from forming. joining, or assistingany labor organization.(c) Violating Section 8(a)(3) and () of the Act by:(1) Discharging employees Joseph Doyle, on December27. 1976, Joseph Rees, on January 18. 1977. and Paul Prat-chenko, on January 20, 1977, because of their protectedactivities:(2) Discharging the employees named above in Conclu-sion of Law 6(b), on January 28, 1977, because of theirparticipation in an unfair labor practice strike and failing toreinstate said employees after the employees made an un-conditional offer on February 16 to return to work: and(3) Denying employment to the employees named abovein Conclusion of Law 6(c), from and after September 1,1977, because said employees engaged in protected activity.(d) In any other manner interfering with, restraining. orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations. tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a) Withdraw and withhold recognition from. and com-pletely disestablish, the Academy of Art College FacultySenate, or any successor thereto, as the representative of itsemployees for the purpose of collective bargaining. includ-ing the settlement of grievances.(b) Offer Joseph Doyle, Joseph Rees, and Paul Prat-chenko immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantially equiv-alent positions. without prejudice to their seniority or otherrights and privileges, and make them whole for their loss ofearnings in the manner set forth in The Remedy section ofthis Decision.(c) Offer to each and all of the strikers. named above inConclusion of Law 6(b). immediate and full reinstatementto their former jobs or. if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges, dismissing. ifnecessary. replacement employees. and make said strikers473 1)1 ( ISIO()NS ()F NSAI IONAII ABO()R RI Al t)IONS B(IOARI)w4hole lot oi Ioss to' earnllings suffered h\ reiasoll ol thceliscrinlillnation aainsl tilhell with hackpay to ollltilnce otllebrlituarv 17. ilth interest thereon, to be computed as die-scrihed ill I tle ReniLedl sectilon herci.(dI ()lr I o elach lanid all ei the eplloly ees i named aihovcin ('oncltsion of 1aw 6(c) teaching positioTIns eclixe romon or aboul Septembher I 19'77. to which said ecmplol xeesordinari would have been assigned hut fl)r Respondent'sdiscrimination against hem, disniissing. i necessars, re-placement emllpihNemes, and lake said nallled cnllipecswhole Itlo ail\ loss oft eanings suff'ered h reason of Re-spOMnlit's dtislriminlilltin against them, I. ithi intere-stthereon, to be comnlputed in the iniiinnler set forth in I lieRernmedy section it'of thi [)ecision.() )reser>ce anIld, upon request, make aa ;lable to theiBoard ort ils agents, tfor eamina;tion anli ct(pyinig. all pa.troll records. social scurty paylment records, licllalrids,personnel os records and reports. and all oller records tieces-sill tt ;ilellC thle anlOlltt o' backpay due tindeil tle lermlsof iihis Order.(') IP'st at its San t raicisco, (alitornil, place of busi-ness copies of tile itched nolic rmarked "Appendix"'C('Copies ol said notice, onil (fils provided by the RegionalI)irector tor Region 21(), after being duly signed by a repre-sentative of Respondent, shall be posted by Respondent im-mediately upon receipt thereot: and be maintained bh it f'or(,6) collsecttii\ t das thcrcalter i cotlspicUOtls laces in-cluding all places wxhere notices to emplo sees are customar-ily posted. Reasonable steps shall be taken hN Respondentto insure that said notices are not altered, defaced, or cox-rcild by an> otilher iniatrial.(g) Notif tile Regional l)irector fto Region 2() in wkrit-ing. within 2 days fioml the date of this O()rder what stepsRespoiident has taken to comipls hercl\sith.i n lthL c t ih. t i(t t l ris cl r ir lil' rci l hs .i ju ignicit iti ;i t Illed States( w11I l Appeal t rds i the ttt I jin tlte niltc readlin " Isled h Order ol theNlonal.l .lhlbor Relaution Blard sh.all rad "Po'ited Pursuan t ai Judgmento1 liet I Tlit.l S.tacs ( ouIt ,Il tippcalls I- ltortrgy .l ()ildCe .4 the Nail~nalI lhor tR.elatns Iio-td "474